Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with applicant’s representative Mr. Lyle Kimms on November 22, 2021.

In the Claims

Replace all claims with the following (PLEASE NOTE THE ADDITIONAL CHANGES TO CLAIMS 1 AND 15 INDICATED):

1.	An information processing apparatus comprising:
	one or more memories storing instructions; and
	one or more processors coupled to the one or more memories and that  execute the stored instructions to function as:
a setting unit that designates a plurality of set regions each encompassing a location from among a plurality of locations along a route;
an acquiring unit that acquires, at a current location along the route, learned models from among a plurality of learned models, wherein each learned model has been trained using a different set of training images and processes an input image to 
an estimation unit that computes a weighted average of depth information output by each of the acquired learned models using the current image as the input and designates the weighted average as estimated depth information for the current image.

2.	The apparatus according to claim 1, wherein the current location is designated by a user and at least one of the plurality of set regions encompasses the current location.

3.	The apparatus according to claim 2, wherein the plurality of locations include at least a departure point, a destination point, a way point, and the current location on the route.

4.	The apparatus according to claim 1, wherein the setting unit designates the plurality of set regions on a map image.

5-7.	Canceled.

8.	The apparatus according to claim 1, wherein the acquiring unit acquires the at least one learned model at a timing based on a time needed to acquire the at least one learned model and a moving speed of the information processing apparatus.

9.	The apparatus according to claim 1, wherein the at least one learned model is trained in a physical environment corresponding to the current location.

10. 	The apparatus according to claim 1, wherein:

	the position and the orientation are on a predetermined world coordinate system.

11.	Canceled.

12.	The apparatus according to claim 1, wherein the one or more processors further function as a searching unit that searches for a route from a departure point to a destination point based on a region that includes the capturing location of at least one training images for at least one of the plurality of learned models.

13.	The apparatus according to claim 1, wherein the one or more processors further function as:
	an evaluating unit that obtains an evaluation value of a learned model based on a captured image processed by the learned model and the corresponding depth information estimated by the learned model; and
	a notifying unit that generates a notification according to the evaluation value.

14.	The apparatus according to claim 1, wherein the depth information is a depth map that holds a depth value corresponding to each pixel of the captured image.

15.	An information processing apparatus comprising:
	one or more memories storing instructions; and
	one or more processors coupled to the one or more memories and that execute the instructions to function as:
a setting unit that designates a plurality of set regions each encompassing a location from among a plurality of locations along a route;

an acquiring unit that acquires, at a current location along the route, learned models from among the plurality of learned models, wherein each learned model has been trained using a different set of training images and processes an input image to output depth information corresponding to the input image, and wherein the set of training images for each of the acquired learned models include at least a predetermined number of images each being acquired at a location within a set region that encompasses the current location; and
an estimation unit that computes a weighted average depth information output by each of the acquired learned models using the current image as the input and designates the weighted average as estimated depth information for the current image.

16.	The apparatus according to claim 15, wherein for each of the plurality of learned models, the information representing the region is presented in a display attribute corresponding to a learning accuracy of the each learned model.

17.	An information processing method performed by an information processing apparatus, the method comprising:
	designating a plurality of set regions each encompassing a location from among a plurality of locations along a route;
	acquiring, at a current location along the route, learned models from among a plurality of learned models, wherein each learned model has been trained using a different set of training images and processes an input image to output depth information corresponding to the input image, and wherein the set of training images for each of the acquired learned models include at least a predetermined number of images each being acquired at a location within a set region that encompasses the current location; and


18.	An information processing method performed by an information processing apparatus, the method comprising:
	designating a plurality of set regions each encompassing a location from among a plurality of locations along a route;
	presenting, for each of a plurality of learned models, information representing a region encompassing image capturing locations of images used for training the each learned model;
	acquiring, at a current location along the route, learned models from among the plurality of learned model, wherein each learned model has been trained using a different set of training images and processes an input image to output depth information corresponding to the input image, and wherein the set of training images for each of the acquired learned models include at least a predetermined number of images each being acquired at a location within a set region that encompasses the current location; and
	computing a weighted average depth information output by each of the acquired learned models using the current image as the input and designates the weighted average as estimated depth information for the current image.

19.	A non-transitory, computer-readable storage medium storing a computer program executable by a computer to execute a method comprising:
	designating a plurality of set regions each encompassing a location from among a plurality of locations along a route;
	acquiring, at a current location along the route, learned models from among a plurality of learned models, wherein each learned model has been trained using a different set of training images and processes an input image to output depth information corresponding to the input image, and wherein the set of training images for each of the acquired learned 
	computing a weighted average of depth information output by each of the acquired learned models using the current image as the input and designates the weighted average as estimated depth information for the current image.

20.	A non-transitory, computer-readable storage medium storing a computer program executable by a computer to execute a method comprising:
	designating a plurality of set regions each encompassing a location from among a plurality of locations along a route;
	presenting, for each of a plurality of learned models, information representing a region encompassing image capturing locations of images used for training the each learned model;
	acquiring, at a current location along the route, learned models from among the plurality of learned model, wherein each learned model has been trained using a different set of training images and processes an input image to output depth information corresponding to the input image, and wherein the set of training images for each of the acquired learned models include at least a predetermined number of images each being acquired at a location within a set region that encompasses the current location; and
	computing a weighted average depth information output by each of the acquired learned models using the current image as the input and designates the weighted average as estimated depth information for the current image.


Allowable Subject Matter

Claims 1-4, 8-10 and 12-20 as amended are allowed.

The following is an examiner’s statement of reasons for allowance: closest art of record, alone or in combination, does not disclose, teach or fairly suggest at least the following common elements of independent claims 1 and 15-20:
acquiring, at a current location along the route, learned models from among a plurality of learned models, wherein each learned model has been trained using a different set of training images and processes an input image to output depth information corresponding to the input image, and wherein the set of training images for each of the acquired learned models include at least a predetermined number of images each being acquired at a location within a set region that encompasses the current location; and
computing a weighted average of depth information output by each of the acquired learned models using the current image as the input and designates the weighted average as estimated depth information for the current image

For example:
Tateno et al. (“CNN-SLAM: Real-time dense monocular SLAM with learned depth prediction,” IEEE Computer Society Conference on Computer Vision and Pattern Recognition, 21-26 July 2017—from the IDS) discloses using a trained neural network to determine, from an image, the depth information corresponding to the image.  See, Fig. 2 (“Camera Pose Estimation”) and section 3.1. Fig. 2 (“CNN Depth Prediction”) and section 3.2.
Zomet et al. (US 8,995,716) discloses selecting an image classification model based on the location associated with a query.  See Fig. 5; Col. 10, lines 7-10 (“The image classification subsystem 120 can also utilize neural networks”); Col. 14, lines 4-14 (“Training images are partitioned into location-based groups…defined based on longitudinal and latitudinal coordinates, cities, counties, states, regions, countries, or other location designations”) and 46-47 (“A multi-class image classification model can be generated for each location-based group”);  Col. 16, lines 56-59 (“For implementations in which image classification models have been trained based on location, the image classification subsystem 120 can identify image classification models for the location associated with the query”).

However, Tateno and Zomet, alone or in combination, do not disclose nor suggest acquiring all learned models trained with at least a preset number of images that are acquired at locations inside a region encompassing a current location and used the weighted estimated information (e.g., depth information) output from the acquired models that having an image acquired at the current location as input as the estimated information corresponding to this acquired image.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lin et al. (US 2006/0008151)—[Fig. 8 and paragraph 142 (“…the parallel classifier may also include a fusion classification process 808, which may be operable to receive the various classifier outputs, optionally weighted with respective weighting factors, analyze the (weighted) classifier outputs, and generate an object classifier output based on the analysis”)]
Steffens (US 8,498,491)—[Fig. 3 and col. 7, lines 5-6 (“The received image is submitted (306) to multiple binary classifiers”), 25-27 (“Confidence values from the multiple classifiers are obtained (308) and are aggregated (310) to generate an age estimation”) and 43-45 (“…aggregating confidence values may include weighting one or more of the confidence values”)] 
Sohn et al. (“Combining evolving neural network classifiers using bagging,” Proceedings of the International Joint Conference on Neural Networks; Date of Conference: 20-24 July 2003)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        January 4, 2022